Allowable Subject Matter
Claims 1, 19, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a controlled atmosphere system as recited in Claim 1 specifically:
the structural and operative relationship between monitoring with the one or more sensors conditions of the atmosphere in the enclosed area of the cell, the cell including the first layer, the second player, the third layer, and the fourth layer, receiving with the one or more computer processors input from the one or more sensors, input regarding the environmental conditions outside of the cell, predicting effects of future changing environmental conditions outside the cell on the atmosphere of the enclosed area within the cell, and controlling operation of the heating/cooling unit based on the received input from the one or more sensors, the received input regarding the environmental conditions outside of the cell, and the predicated effects of future changing environmental conditions outside the cell on the atmosphere of the enclosed area within the cell to maintain the conditions of the atmosphere within the enclosed area within the cell within the predetermined range.
The art of record fails to render obvious the claimed combination of a method for controlling an atmosphere in a system as recited in Claim 19 specifically:
the structural and operative relationship between the cell including the first layer, the second player, the third layer, and the fourth layer, the heating/cooling unit, the one or more sensors, and the one or more computer processors that receive input from the one or more sensors, predict effects of future changing environmental conditions outside the cell on the atmosphere of the enclosed area within the cell, and control operation of the heating/cooling unit based on the received input from the one or more sensors, the received input regarding the environmental conditions outside of the cell, and the predicated effects of future changing environmental conditions outside the cell on the atmosphere of the enclosed area within the cell to maintain the conditions of the atmosphere within the enclosed area within the cell within the predetermined range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 11/02/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.
The amendments to the claims have overcome each and every claim objection on record and they have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
02/07/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762